In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-200 CR

____________________


DON KIRK REDDELL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 3
Montgomery County, Texas

Trial Cause No. 03-189874




MEMORANDUM OPINION
	We have before the Court an appeal by Don Kirk Reddell from a sentence
pronounced March 3, 2005.  The notice of appeal was filed with the trial court on April
5, 2005, more than thirty days from the date of sentencing.  We notified the parties that
the appeal did not appear to have been timely filed.  The appellant did not supply an
affidavit or otherwise establish that notice of appeal was filed within the time permitted for
perfecting appeal.  The court finds the notice of appeal was not timely filed.  Tex. R. App.
P. 26.2.  No extension of time was timely requested pursuant to Tex. R. App. P. 26.3. 
It does not appear that appellant obtained an out-of-time appeal.  The Court finds it is
without jurisdiction to entertain this appeal.  Accordingly, the appeal is dismissed for want
of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								       DAVID GAULTNEY
									        Justice

Opinion Delivered August 10, 2005 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.